    Case 2:20-cv-13041-NGE-CI ECF No. 31, PageID.205 Filed 06/11/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

   LEON TAYLOR,                                         Case No. 20-13041
                                                        Nancy G. Edmunds
                                                        United States District Judge
           Plaintiff,
   v.
   OFFICER WRIGHT, OFFICER JONES,
                                                        Curtis Ivy, Jr.
   and JOHN DOE #1,                                     United States Magistrate Judge

           Defendants.
                                    /

             ORDER DENYING PLAINTIFF’S MOTION TO COMPEL
                             (ECF No. 30)

        This is a civil rights case filed by prisoner-plaintiff Leon Taylor without the

assistance of counsel. On March 1, 2021, the named defendants filed a motion for

summary judgment arguing that Plaintiff failed to exhaust his administrative remedies

prior to filing suit and that they are immune from suit in their official capacities

pursuant to the Eleventh Amendment. (ECF No. 22). Plaintiff filed a response brief

in which he argued in favor of the merits of his claims and argued the grievance

process was unavailable to him. (ECF No. 26).

        On May 17, 2021, Plaintiff filed a motion to compel responses to discovery

requests. (ECF No. 30). This motion appears to be a hybrid motion to compel

pursuant to Fed. R. Civ. P. 37 to compel responses to discovery requests and a motion

pursuant to Fed. R. Civ. P. 56(d) to allow time for discovery before ruling on

                                               1
    Case 2:20-cv-13041-NGE-CI ECF No. 31, PageID.206 Filed 06/11/21 Page 2 of 5




Defendants’ motion for summary judgment. The motion is DENIED for the

following reasons.

      Federal Rule of Civil Procedure 56(d) explains what a non-movant must do in

order to obtain a stay of summary judgment. The rule requires the non-movant to

show by affidavit or declaration that, “for specified reasons, it cannot present facts

essential to justify its opposition.” Then, “the court may: (1) defer considering the

motion or deny it; (2) allow time . . . to take discovery; or (3) issue any other

appropriate order.” Fed. R. Civ. P. 56(d) (emphasis added). A motion under

Rule 56(d) may be properly denied when the requesting party “makes only general

and conclusory statements . . . regarding the need for more discovery and does not

show how an extension of time would have allowed information related to the truth or

falsity of [a document] to be discovered.” Ball v. Union Carbide Corp., 385 F.3d

713, 720 (6th Cir. 2004). Further, even when a party properly presents a Rule

56(d) affidavit and a motion to extend discovery, the rule only provides that a court

“may” extend the discovery deadline. “Even if there has been no discovery, however,

summary judgment may nonetheless be appropriate where ‘the court deems as too

vague the affidavits submitted in support of the motion’ or ‘if further discovery

would not have changed the legal and factual deficiencies.’” Bowers v.

Ophthalmology Grp. LLP, 648 F. App’x 573, 580 (6th Cir. 2016).

      The Court finds no basis for granting relief under Rule 56(d). With regard to


                                              2
    Case 2:20-cv-13041-NGE-CI ECF No. 31, PageID.207 Filed 06/11/21 Page 3 of 5




the issue of exhaustion of administrative remedies, attached to the motion are a copy

of the prison’s grievance policy and Plaintiff’s Step III grievance report which

provides all the grievances received through the final step of the grievance process.

(ECF No. 22-2, 22-3). Typically, this is all the evidence the parties and the Court

require to rule on such a motion. Plaintiff did not explain what additional facts or

evidence he needs to respond to the arguments raised regarding exhaustion. With

regard to the issue of Eleventh Amendment immunity, this is a legal rather than

factual question that does not require proof of the merits of Plaintiff’s claims. What

is more, although Plaintiff began his response brief with statements regarding

allowance for discovery before ruling on summary judgment, Plaintiff was able to

respond to the exhaustion argument, and to respond somewhat to the immunity

argument, without referencing a need for additional evidence. (See ECF No. 26,

PageID.149-51). Plaintiff has not convinced the Court he requires a period of

discovery before the Court addresses the motion for summary judgment.

      Plaintiff’s request for relief pursuant to Rule 56(d) appears to come from a

misinterpretation of Defendants’ motion for summary judgment. Although the

motion for summary judgment is limited to the issues of exhaustion and Eleventh

Amendment immunity, Plaintiff’s response brief contains a significant amount of

argument in support of the merits of his claims and discussion of qualified immunity,

issues not raised by the Defendants at this time. Discovery needed to support the

merits of his claims will be appropriate if and when the discovery period begins in
                                             3
    Case 2:20-cv-13041-NGE-CI ECF No. 31, PageID.208 Filed 06/11/21 Page 4 of 5




this case.

       Relatedly, the motion to compel discovery responses is premature. In prisoner

civil litigation, discovery typically commences upon issuance of a scheduling order

setting discovery and dispositive motion deadlines after the defendants file an answer

to the complaint. Defendants have not yet filed an answer and the Court has not

entered a scheduling order. The Court must resolve the pending dispositive motion

before discovery begins. If Plaintiff defeats summary judgment, the Court will issue

a scheduling order after the defendants have answered the complaint. If this occurs,

responses to discovery requests will become due in due course.

         IT IS SO ORDERED.
       The parties to this action may object to and seek review of this Order, but are

required to file any objections within 14 days of service as provided for in Federal

Rule of Civil Procedure 72(a) and Local Rule 72.1(d). A party may not assign as error

any defect in this Order to which timely objection was not made. Fed. R. Civ. P.

72(a). Any objections are required to specify the part of the Order to which the party

objects and state the basis of the objection. When an objection is filed to a magistrate

judge’s ruling on a non-dispositive motion, the ruling remains in full force and effect

unless and until it is stayed by the magistrate judge or a district judge. E.D. Mich.

Local Rule 72.2.




                                             4
 Case 2:20-cv-13041-NGE-CI ECF No. 31, PageID.209 Filed 06/11/21 Page 5 of 5




Date: June 11, 2021                      s/Curtis Ivy, Jr.
                                         CURTIS IVY, JR.
                                         United States Magistrate Judge



                        CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 11, 2021, by electronic means and/or
ordinary mail.
                                             s/Kristen MacKay
                                             Case Manager
                                             (810) 341-7850




                                        5
